Browne, C. J.,
dissenting. — Since this case was submitted' I have devoted much time and labor and thought to it ir. order to reach a right conclusion, as it is given me to see the right, and if possible make my conscientious convictions square with my inclination to sustain the law which seeks to lessen the evil caused by the excessive use of intoxicating liquor. This I have been unable to do.
*448If the decision could be limited in its effect tc intoxicating liquors it would be harmless as a precedent, as the liquor question will soon be as completely removed from political consideration as the question of slavery.
Unfortunately, however, we cannot'so limit its scope, and the time is not far distant when it and the decisions by which it is supported will be authority for further inroads upon private ownership of property. We cannot blind ourselves to the socialistic conditions prevailing in other countries, ¡and rapidly winning adherents here, whereby the rights of property and the rights of persons are ruthlessly destroyed; justified by the doctrine of public welfare.
The founders of this government knew that in times of stress and passion, the rights of property and of persons would be violated, and sought to safeguard them by constitutional provisions that seemed ample for that purpose. The Declaration of Rights found' in ¡all American constitutions, is but the iteration of the fundamental rights of a free people, without which free government cannot exist. Thus, the very first section of our constitution makes this declaration: “All men are equal before the law, and have certain inalienable rights, among which are those of enjoying and defending life and liberty, acquiring,- possessing and protecting property, and pursuing happiness and obtaining safety.” Every other provision of the constitution and every law must be construed in the light of this declaration, and made subservient to it.
But the people were so jealous of these rights that they did not leave them to be protected and guaranteed by the generalization of Article 1, but ordained in Aritcle 12 of the Declaration of Rights that “No person shall * * * be *449deprived of life, liberty or property without due process of law; nor shall private property be taken without just compensation.” It cannot be contended that a legislative enactment depriving one of his property, is “due process of law”, nor does the act under consideration make any provision for “just compensation” for the property taken. Life and liberty may be forfeited by the State, by “due process of law,’’ but not by mere legislative enactment, and I fail to see how a rule can be made with regard to property, that does not apply to life and liberty. It is a short step from outlawing property, to outlawing a person, and if a legislative enactment is “due process of law” in one instance, it is in the other.
Early encroachments on the rights of property were resisted by the people, but the courts very generally sustained regulations that somewhat impaired the right of property for the general good, but distinguished between laws reasonably regulating the use of property, and those that destroyed all property rights. It was never intended by these decisions to extend the power of regulation, to the point of destruction of ownership in certain classes of property.
Within a very recent period, laws have been enacted whose avowed purpose was to destroy all private ownership of a certain class of property; and the courts of some of the States have sustained their constitutionality.
One of the purposes of the statute, the constitutionality. of which is here challenged, is stated in the title to be “to declare that the right of property shall not exist in certain liquors or liquids and certain other property.”
Section 15 enacts “that the right of property in and to -all alcoholic liquors or beverages * * * possessed by any *450person, association of persons, or corporations * * * is hereby declared not to exist in any person, association of persons, or corporation, and the same shall be forfeited.’’
Section 5 also provides that “nothing contained in this act shall be construed to make it unlawful for any person over the age of twenty-one years to possess, have in custody or control in such person’s bona fide residence, for the personal use of himself, herself and family and not to be disposed of to any other persons, not exceeding four quarts of distilled alcoholic or intoxicating liquors or beverages or twenty quarts of malt or fermented alcoholic or intoxicating liquors or beverages, either or both.”
This act took effect on the 1st day of January, 1919, and its purpose and effect was to destroy all ownership of, and rights of property in intoxicating liquors except a limited amount, regardless of the quantity or value. It is a mere matter of detail whether the law required the owner of such property to destroy it, or whether the State seized and destroyed it, because in either instance the citizen’s “inalineable rights * * of acquiring, possessing and protecting property” are destroyed by the State.
The Supreme Court of the United States in an opinion written by that great jurist Chief Justice Taney held that “spirits and distilled liquors are universally admitted to be subjects of ownership and property.” The License Oases, 5 How. (U. S. ) 504.
I do not concede that an amendment to a constitution can take away from a citizen his inalienable rights of life, liberty and pursuit of happiness, even if it should speciñcaly purport to do so, because these rights are inherent and existed before the adoption of the constitution. *451Rights that exist independent of the constitution, cannot be taken away by amendments thereto. “Although constitutions may protect and guard individual rights, such rights did not have their origin and function in these instruments. A constitution is not the beginning of a community nor does it originate and create institutions of government. Instead it assumes the existence of an established system which is still continued in force and is based on pre-existing rights, laws, and modes of thought. It has been aptly said that written constitutions sanctify and confirm great principles, but do not bring them into existence, and that a constitution is not the cause, but a consequence of personal and political freedom.” 6 R. O. L. 18.
It is not necessary, however, to enter into this realm of discussion, because it is quite clear to me that the amendment to our constitution adopted in the general election of 1918, known as Article XIX, does not authorize the legislature to prohibit the possession and ownereship of intoxicating liquors, and to destroy all rights in and to, property owned and possessed by citizens prior to the adoption of the amendment or prior to its going into effect.
I differ from the majority of the court upon the proposition, that the doctrine expressio umu» est exclusion alterius, does not here apply. This contention has been so well answered by the Supreme Court of West Virginia, in the case of State v. Gilman, 33 W. Va. 146, 10 S. L. Rep. 283, 6 L. R. A. 847, that I adopt its language. The West Virginia constitution contained a clause, that “laws may be passed' regulating or prohibiting the sale of intoxicating liquors,” and the legislature by its edict provided that no person without a State license therefore, should “keep in his possession for another, spirituous liquors.” *452The court said: “But the people,'by declaring that 'laws may be passed regulating or prohibiting the sale of intoxicating liquors,’ according to the principles we have announced, imposed a restraint upon this plenary power. By granting an express authority to the Legislature to regulate or prohibit the sale, there is an implied inhibition to the exercise of any authority in respect to that subject which is not embraced in the grant. This rule is simply an application of the old maxim, empressio unius est exc'lusio alterius, which Lord Bacon concisely explains by saying: 'As exceptions strengthens the force of a law in cases not excepted, so enumeration weakens it in cases not enumerated.’
“The express power here given to regulate or prohibit the sale of liquors, unless it was intended to limit the legislative authority, would render this provision of the Constitution wholly nugatory and useless, because, as we have seen, without this provision the Legislature would have had plenary power over the whole subject. It icould not only have legislated in respect to the prohibition and sale of liquors, but in all other respects. It seems to me, therefore, that the purpose and effect of this constitutional provision was and is to restrict and limit the legislative authority to the powers expressly granted therein, —that is, to the power to regulate or prohibit the sale of liquors, and, consequently, a legislative Act not within the legitimate scope of this express grant, unless it is a fair and reasonable exercise of the police power, must be held unconstitutional and void.
“Prom what we have already said, it is apparent that the provision of the statute under consideration is not a fair and reasonable exercise of the police power, nor has it any reference to the prohibition or salé of liquors. It *453is simply an attempt to make the possession of liquor for ai>y purpose a crime. A very different question would be presented if the Act had made it unlawful for any person to keep intoxicating liquors in his possession, either for himself or for another, for the puropse of selling it, or as a device to evade the revenue laws.”
The view thus expressed, that a command to the legislature to enact certain laws, impliedly prohibits it from legislating on the subject in other particulars, which otherwise would have been within its inherent powers, is supported by Keller v. State, (Tex. Crim. App.) 1 L. R. A. (N. S.) 489, and cases cited] in note.
Aritcle 19 is not a grant of power to the legislature, but a limitation of power. If the people had seen fit to strike Article 19 from the Constitution, instead of amending it, there is no question, but that the legislature could have prohibited the “manufacture, sale, barter or exchange of intoxicating liquors;” but it will be contended that it would also have had power to destroy property rights, or require a person to destroy his own property under pains and penalties of law? Article 19 gave no power to the legislature that it would not have had without it. As the amendment was not necessary as a grant of power, it is necessarily a limitation upon the legislative power. It limited the legislature to the enactment of laws, to prevent the manufacture, sale, barker, and exchange of intoxicating liquors.
I attach no weight to the fact that Article 19 contains a clause that “The legislature shall enact suitable- laws for the enforcement of the provisions of this Article.” That is a mere .iteration of a power inherent to the legislature to enforce by suitable laws and provision of the con*454stitution. This power is inherent in the legislature, and needs no express grant for its exercise- Section 2 of Article 19 therefore gave the legislature no power that it did not airead possess, and it cannot be invoked for such purpose.
The proposition before the legislature when it voted to submit Article 19' to the decision of the people, was whether “the manufacture, sale, barter or exchange” of intoxicating liquors should be prohibited. Prohibition of its possession or use was not voted on by the legislature; was not submitted to the people, and they did not vote on it when they voted on the amendment. There were no doubt many persons voting for the amendement who desired to prohibit the manufacture, and sale of liquor, but who held sacred the constitution of the State, and would not have voted for it, had there been anything in the proposed amendment that indicated in the slightest degree that private ownership in property was to be abolished, and property rights tó be destroyed. The fact that an elector was willing to vote against the manufacture, sale, barter and exchange of intoxicating liquors does not necessariiy show that he would have been willing to vote for its confiscation when kept solely for the personal use of the owner.
Had the legislature desired to submit to the people the question of prohibiting the manufacture, sale, barter, exchange, use and possession of intoxicating liquors, it could have done so by prohibiting its possession- only, for it is palpable that a person could not manufacture, sell, barter or exchange liquors, without first possessing them, whereas prohibiting the manufacture, sale, barter or exchange and omitting the word “possession,” requires judicial sanction to produce that result. It is inconceivable that the legislature when it drafted this amendment, *455should have intended to submit to the people the question whether or not the possession of intoxicating liquors should be prohibited, and have left out that very important and vital word, relying on another legislature to incorporate it into the amendment after it was adopted, or on the courts to so construe it as to add that word to it. If it was intentionally left out, in order that the people might not know that they were voting for- something that they had no notice of, the courts should not sanction such procedure.
The sovereign police power of the State is derived from the ancient prerogative of the crown, to make any .edicts purporting to be for the subject’s welfare; and unbridled will of the king for the public welfare, was supreme. When sovereignty passed from, kings, the people were vested with the same despotic power. When free government was established in the United States, we sought to protect the rights of property and the rights of persons from the unbridled will of the new sovereign by placing in our constitutions, limitations that were considered ample for that purpose, and until very recently the courts of this country have with great unanimity sacredly guarded these inherent rights of a free people.
In Loan Assn- v. Topeka, 20- Wall (U. S.) 655, it was said: “It must be conceded that there are such rights in every free government beyond the control of the State. A government which recognized no such rights, which held the lives, the liberty and the property of its citizens subject at all times to the absolute disposition and unlimited control of even the most democratic depository of power, is after all but a despotism. It is true it is a despotism of the many, of the majority, if you choose to call it so, but it is none the less a despotism. It may well be doubt*456ed if a man is to hold all that he is accustomed to call his own, all in which he has placed his happiness, and the security of which is essential to that happiness under the unlimited dominion of others, whether it is not wiser that this power should be exercised by one man than by many.
“The theory of our governments, State and National, is opposed to the deposit of unlimited power anywhere. The executive, the legislative and the judicial branches of these governments are all of limited and' defined powers.
“There are limitations on such power which grow out of the essential nature of all free governments, implied reservations or individual rights, without which the social compact could not exist, and which are respected by all governments entitled to the name.”
Against such salutory doctrines, the Supreme Court of Georgia has proclaimed that the people may abolish rights of property in anything they consider inimical to the public welfare. “But neither ownership, nor property rights, nor possession will be permitted to hinder the operation of laws enacted for the pubilc welfare. Man possesses no right under the laws or constitutions, State or Federal, which is not subservient to the public welfare.” Barbour v. State, 146 Ga. 667, 92 S. E- Rep. 70.
There are other States that hold to the same effect.
Some have gone a long way in enacting liquor legislation, but the courts have stopped short of sustaining laws that declare that “the right of property in alcoholic or intoxicating liquors or beverages * * * possessed by any person, or corporation is hereby declared not to exist in any person, association of persons, or corporation.”
*457Iii the opinion ol! this court, some cases are cited where this question was not presented, presumably on the assumption, that should it come before them they would follow those courts that have gone the limit. Perhaps they would; but until they do, I will not charge them with it.
In those cases the right of the legislature to invade the homes of the people, and say what they should, or should not have for their personal use, so long as they did not use it to the detriment of the rights of others, was not under consideration. In those where such right was upheld, the legislature acted under their inherent powers, and not by authority of a constitutional provision confining its action to definitely specified subjects.
The earlier Georgia decisions did not sanction the invasion of the rights of a free people to acquire and possess property, or sustain laws that destroyed private ownership therein. Thus in Fears v State, 102 Ga. 274, 29 S. E. Rep. 463, the court said: “It has been held in several States that a law regulating or prohibiting the sale of any article deemed injurious to the public, as intoxicating liquor, does not take away any vested right of propel ty. State v. Wheeler, 25 Conn. 290; Oviatt v. Pond, 29 Conn. 479; State v. Paul, 5 R. I. 185; Lincoln v. Smith, 27 Vt. 328; Preston v. Drew, 33 Me. 558, 54 Am. Dec. 639. In all of the States, so far as we know, police control over the sale of intoxicating liquors is exercised because of the evils attending their misuse or excessive use; and while this is true, it does not follow that they are incapable of being lawfully held in possession, or that they are not subjects over which the ownership can be exercised. On the contrary, such liquors, when not held under circum*458stances which constitute a nuisance or a penal offense, are entitled to protection as other property.”
In State v. Gilman, supra, the court held that a statute that provided that no person without a State license therefor should keep in his possession, for another, spirituous liquors” was unconstitutional and void. In discussing the fundamental rights of free people, “to acquire and possess property of every kind” the court said: “These are inalienable and indefeasible rights, which no man, or set of men by even the largest majority can take from the citizen. They are absolute and inherent in the people, and all free governments must recognize and respect them.” Continuing the court said: “The keeping of liquors in his possession by a person, whether for himself or for another, unless he does so for the illegal sale of it, or for some other improper purposes can by no possibility injure or affect the health, morals or safety of the public, and therefore, the statute prohibiting such keeping in possession is not a legitimate exertion of the police power. If is an abridgement of privileges and immunities of the citizens without any legal justification and .therefore void.”
In Commonwealth v. Smith, 163 Ky. 227, 173 S. W. Rep. 340, the court said: “The power of a State to regulate and control the conduct of a private individual is confined to those cases where his conduct injuriously affects others. With his faults or weaknesses, which he keeps to himself, and which do not operate to the detriment of others, the State as such has no concern. In other words, the police power may be called into play when it is reasonably necessary to protect the public health, or public morals, or public safety. The mere fact that the legislature sees fit to enact a statute ostensibly for the puropse of promot*459ing such ends is not conclusive of the question. When, therefore, the statute purporting to have been enacted to protect the public health or public morals or public safety has no real or substantial relation to those objects, or is a palpable invasion of rights secured by the fundamental law, it is the duty of the Court so to adjudge, and thereby give effect to the constitution.”
It would' extend this discussion far beyond reasonable limits, if I undertook to give the great volume of law that is to be found in the reports, condemning legislation of this character, and I shall not do so, but content myself with some citations from Ruling, Case Law.
“The right to own liquor for one’s personal use occupies a somewhat different position. Liquor is property and the subject of ownership; and furthermore this right of ownership not only is not affected by the ordinary regulatory measures directed at the sale of liquor (Henderson v. Heyward, 109 Ga. 373, 34 S. E. Rep. 590; Blunk v. Waugh, 32 Okla. 616, 122 Pac. Rep. 717), but it cannot be denied according to the prevailing view, Eidge v. Bessemer, 164 Ala. 599, 51 South. Rep. 246, 26 L. R. A. (N. S.) 394, and note; Shreveport v. Hill, 134 La. 352, 64 South. Rep. 137, Ann. Cases 1916A 283 and note; 15 R. C. L. 253.
“There is authority for the proposition that constitutional authority to forbid the sale of liquor does not warrant the legislature in forbidding one person to keep' it in his possession for another, State v. Gilman, 33 W. Va. 146, 6 L. R. A. 847. And a constitutional direction to the legislature to enact local option laws impliedly prohibits that body from directly legislating on phases of the subject not covered by the constitution. For instance, where the constitution gives to the people of any locality the right to prohibit sales within its limits, the legislature can *460neither forbid sales outside to be shipped' into local option territory, nor make such a shipment a sale at the place of destination, nor make it unlawful to have liquor in one’s possession, or to give the same to another. Com. v. Campbell, 133 Ky. 50, 24 L. R. A. (N. S.) 172; Keller v. State, (Tex.) 87 S. W. Rep. 669, 1 L. R. A. (N. S.) 489 and note.” 15 R. C. L. 260.
“It has been declared obiter that since liquor may be injrious to public health and morals, the state may-declare that it shall not therein be the subject of property ownership or possession. Preston v. Drew, 33 Me. 558, 54 Am. Dec. 639. This view has sometimes been regarded as deriving support from a dictum of Mr. Justice Harlan of the United States Supreme Court that the State may prohibit the manufacture of liquor for the maker’s own use as a beverage. Mugler v. Kansas, 123 U. S. 623. But it is not thought that such doctrine is likely to meet with considerable approval. Generally speaking, it is the traffic and not the liquor itself -which is .subject to the police power; and the property right, the privilege of the individual to acquire and use liquors to satisfy his own personal tastes and appetites, should remain inviolate. It has been held generally that the mere possession and use for such purposes are not inherently injurious to health, morals, or safety of the public; and, therefore, that legislation prohibiting such acts is not a legitimate exercise of police power, but on the contrary, is an abridgement of the privileges and immunities of the citizen -without any legal justification, and, as such, void. Eidge v. Bessemer, 164 Ala. 599, 51 So. 246, 26 L. R. A. (N. S.) 394 and note; Com. v. Campbell, 133 Ky. 50, 117 S. W. Rep. 393, 19 Ann. Cas. 159 and note, 24 L. R. A. (N. S.) 1172 and note; Com. v. Smith, 163 Ky. 227, 173, S. W. 340, L. R. A. 1915D 172 *461and note; Shreveport v. Hill, 134 La- 352, 64 So. 137, Ann. Cas. 1916A and- note. Indeed, it has ever been held that the attempt of the legislature to make the keeping of liquor by one citizen for another, in a local option territory, whether for a consideration or without a consideration, a crime violates this right of property, and is not a valid exercise of the police power. Ex parte Brown, 38 Tex. Crim. 295, 42 S. W. 554, 70 A. S. R. 743: State v. Gilman, 33 W. Va. 146, 10 S. E. 283, 6 L. R. A. 847”. 15 R. C. L. 265-267.
The history of the world shows, how difficult, if not impossible it is to perpetuate free governments, and the past is strewn with their wrecks, caused sometimes by conquest, but more frequently by the growth and' development of insidious doctrines, fair-seeming at first, but that later became precedents for further encroachment upon the inherent and inalienable rights of free peoples, and ending in their ultimate destruction. To preserve these rights, the spirit as well as the letter of the Constitution must be unflinchingly enforced. There is not yet in this country such sanctity for the police power, that it may say to constitutions, NoU mg tang ere.
In construing the constitutionality of legislative enactments, we seldom find a law that openly purports to violate the letter of the constitution, and if we uphold those that violate its spirit, little protection will be afforded to property and persons. “If the constitutions were narrowly construed they would furnish- no safeguard against laws restraining the freedom of occupation, and of migration and settlement within the State, prohibiting organized associations, or limiting the power of individuals to acquire or dispose of property or to make contracts.
*462“To prevent oppressive legislation of this kind the courts must rely upon the general clauses of the constitution.” Freund Police Power, pp. 13,14.
6 Ruling Case Law, 195, 196 says, “While there are no precise limits to the police power, it is not, however, without its limitations, since it may not unreasonably invade private rights, or violate those rights which are guaranteed under either federal or state constitutions. Accordingly it is an established principle that the constitutional guaranty of the right of property protects it not only from, confiscation from legislative edicts, but also from any unjustifiable impairment or abridgement of this right.”
Again at page 240' and 241, we find, “The general rule is that within constitutional limits, the legislature is the sole judge as to wliaf laws should' be enacted for the protection and welfare of the people, and as to when and how the police power of the state is to be exercised- It follows that so long as an act of the legislature does not infringe upon the inherent rights of life, liberty, and property, either directly or through some limitations upon the means of living or some material right essential to the enjoyment of life, its determination as to a police regulation is conclusive upon the courts.”
Chief Justice MARSHALL thus expressed the purpose of the limitations on the police power of the State: “Whatever respect might have been felt for the State sovereignties, it is not to be disguised- that the framers of the constitution viewed with some apprehensions the violent acts which might grow out of the feelings- of the moment; and that the people of the United States, in adopting that instrument, have manifested a determination to shield *463themselves and their property from the effects of those sudden and strong passions to which men are exposed.” The same is true with regard to State Constitutions.
Against these once settled principles, is placed the modern or socialistic doctrine, “But neither ownership, nor property rights, nor possession will he permitted to hinder the operation of laws enacted for the public welfare. Man possesses no right under the laws or constitutions, State or Federal, which is not subservient to the public welfare.” Barbour v. State, supra. ■
In line with this is what Mr. Justice HOLMES said of police power in the case of Noble State Bank v. Haskell, 219, U. S. 104, 31 Sup. C't- Rep. 186, “It may be put forth in aid of what is sanctioned by usage, or held by the prevailing morality or. strong and preponderant opinion to be gieatly and immediately necessary to the public welfare.”
What Mr. Justice HOLMES calls “the prevailing moraltiy,” and “strong and preponderant opinion,’’ Chief Justice MARSHALL described as “the feelings of the moment,” 'and “sudden and strong passion,” which he said, “it was the intention of the framers of our constitution to shield themselves and their .property from.”
The right to abolish private ownership of property for the public welfare is predicated on the doctrine, that whatever a strong and preponderant public opinion regards as against the prevailing morality and inimical to the public welfare constitutional guarantees are impotent to secure. This is the apotheosis of the police power, at whose feet all constitutional guarantees must humbly kneel, petitioning but not demanding, observance. Before it, the right of free speech, a free press, freedom of conscience and religious worship must yield.
*464The attention of the civilized globe is now centered on one of the great nations of the world whose government, conducted upon this doctrine is ruthlessly destroying life, liberty and property. There the “prevailing morality” and the “strong and preponderant opinion,” is that private ownership in lands and manufacturing capital, and private wealth are inimical to the public welfare; that they produce idleness, pauperism, suffering and crime, and consequently must be abolished. These people feel as deeply on these subjects, as our people feel on the liquor question.
Their doctrine is not a new one. It was proclaimed' by Karl Marx more than half a century ago, but it has recently become more insistent, and its spread threatens our own institutions. He taught that “the proletariat will use its political supremacy to wrest by degrees all capital from the bourgeoisie,” and his followers advocate that “the institution of private property, that is, the right of private ownership in things tangible or intangible, is to be abolished — by indirect and peaceful means as far as convenient, but by violence so far as conducive to speed and thoroughness of the change.”
It is a short step — one that will be essayed much sooner than many may anticipate — from abolishing private property in lands, manufacturing capital, railroads and other public utilities, whenever a “strong and preponderant public opinion” shall consider the public welfare demands it. When that time comes, the decision of the majority of the court in this case, and those in line with it, will will be authority for legislation alnog these lines, and they will plague those who too late seek to check further inroads upon the rights of property.
Not the least of the evils that the traffic in liquor is responsible for, in this line of decisions sustaining laws de*465structive of property and property rights, enacted in response to “strong and preponderant opinion.”
The difficulty of considering this subject as an abstract proposition of constitutional law, is thus stated by an eminent writer on police power, “This phase of police supervision is not only the most common, but the moral and economical conditions, which induce its exercise, are so great and pressing, and the popular excitement attending all agitations against intemeperance, like all popular agitations, is usually so little under the control of reason, that it is hard to obtain, from, those who are attempting to form and mould public opinion, any approach to a dispassionate consideration of the constitutional limitations upon the police power of the State, in their application to the regulation and prohibition of the liquor trade.” Tied-man’s Limitations of Police Power, p. 299.
In conclusion, I can do no better than adopt as expressive of my views the language of Mr. Chief Justice Bronson, in Oakley v. Aspinwall, 3 N. Y. 547, text 548, “It is highly probable that inconveniences will result from following the constitution as it is written. But that consideration can have no weight with me. It is not for us, but for those who made the instrument to supply its defects. If the legislature or the courts may take that office upon themeselves; or if, under color of construction, or upon any other specious ground, they may depart from that which is plainly declared, the people may well despair of ever being able to set a boundary to the powers of the government. Written constitutions will be worse than useless.
“Believing, as I do, that the success of free institutions depends on a rigid adherence to the fundamental law, I have never yielded to considerations of expediency in ex*466pounding it. There is always some plausible reason for the latitudinarian constructions which are resorted to for the purpose of acqiring power — some evil to be avoided, or some good to be obtained by pushing the powers of the government beyond their legitimate boundary. It is by yielding to such influences that constitutions are gradually undermined', and finally overthrown. My rule has ever been to follow the fundamental law as it is written, regardless of consequences. If the law does not work well, the people can amend it; and inconveniences can be borne long enough to await that process. But if the legislature or the courts undertake to cure defects by forced and unnatual constructions, they inflict a wound upon the constitution which nothing can heal. One step taken by the legislature or the judiciary in enlarging the powers of the government opens the door for another, which will be sure to follow; and so the process goes on, until all respect for the fundamental law is lost, and the powers of the government are just what those in authority please to call them.
I regret that I cannot concur in the decision of the majority of my brothers, but it is so far-reaching in its consequences, and so dangerous to free institutions, and according to my view, so destructive of constitutional guarantees, that I find it impossible to do so.
Taylor, J. — I .concur fully in Mr. Chief Justice Browne's views and conclusions.